Citation Nr: 0106614	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  97-29 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1.  Entitlement to service connection for twitching, cramps 
and muscle spasm, numbness, including joint pain of the legs, 
back, feet and right great toe, to include as due to 
undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal 
disorder, including nausea and vomiting, to include as due to 
undiagnosed illness.

3.  Entitlement to service connection for an abnormal blood 
cell study, to include as due to undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness.

5.  Entitlement to service connection for a sleep disorder, 
to include as due to undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty for training from April 
1985 to December 1985 and on active duty from November 1990 
to May 1991.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  In December 1998 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no objective evidence of an organic disability 
associated with twitching, cramps and muscle spasm, numbness, 
including joint pain of the legs, back, feet and right great 
toe.

3.  There is no objective evidence of any chronic fatigue 
disability, Wilson's disease or blood disorder.  

4.  The veteran has been diagnosed with peptic ulcer disease 
and restless leg syndrome.

5.  The veteran's peptic ulcer disease and restless leg 
syndrome have not been shown to be associated with his 
service.

6.  The veteran's insomnia has been attributed to his 
restless leg syndrome and has not been linked to his service 
or any incident therein.


CONCLUSIONS OF LAW

1.  Twitching cramps and muscle spasm, numbness, including 
joint pain of the legs, back, feet and right great toe, were 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 1153 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2000).

2.  A chronic fatigue disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 1153 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2000).

3.  A blood disorder, to include Wilson's disease, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 1153 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2000).

4.  The claims for service connection for gastrointestinal 
disorder and sleep disorder due to undiagnosed illnesses are 
legally insufficient.  38 U.S.C.A. § 1117 (West 1991); 
38 C.F.R. § 3.317 (1998); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

5.  Peptic ulcer disease was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2000).

6.  Restless leg syndrome was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he first developed his muscle 
spasms, twitching and pain, as well as nausea and vomiting, 
chronic fatigue and a sleep disorder approximately eight 
months to one year after his return from the Persian Gulf.  
He believes that his symptoms are the result of undiagnosed 
disabilities that are attributable to his service in the 
Persian Gulf.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

In September 1995, August 1996, October 1996, November 1997 
and September 1999, the RO notified the veteran of the 
evidence necessary to complete his claim.  The veteran 
responded with additional evidence.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to these issues, that VA has 
given the veteran adequate notice regarding the evidence 
necessary to substantiate his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records are completely devoid 
of any relevant complaints, findings, treatment or diagnoses.

A May 1995 VA Persian Gulf War Protocol examination report 
shows that the veteran complained primarily of muscle spasms 
in his back and legs that were disrupting his sleep.  He also 
complained of morning nausea with occasional dry heaves, 
vomiting and fatigue.  He stated that his symptoms had 
worsened in the last three to four years.  He took Zantac for 
his nausea.  Examination of his abdomen was within normal 
limits.  His neurological evaluation was also normal.  There 
was moderate spasm of his back musculature and his 
extremities were normal.  

August 1995 VA laboratory study results of the veteran's 
blood showed evidence of a low red blood cell count (RBC). 

During the veteran's September 1995 VA general medical 
examination he complained of general aches and more 
specifically of leg cramps.  He stated that he did not sleep 
well at night.  He also complained of episodic early morning 
sickness lasting one to two weeks at a time with intervals of 
one to two months.  He sometimes vomited with these episodes.  
He also reported an earlier abnormal red blood cell count, 
but denied any associated complaints or complications.  
Examination of his digestive system was within normal limits.  
Examination of his musculoskeletal system showed that he had 
full range of motion in his back and extremities with good 
muscle strength and no evidence of atrophy, edema or 
cyanosis.  His deep tendon reflexes were normal.  A 
neurological examination revealed mild loss of sensation in 
the right great toe but was otherwise normal.  The veteran 
was diagnosed with a history of leg and arm cramps and a 
history of insomnia. 

A September 1995 VA psychiatric examination shows that the 
veteran indicated he had taken 10 to 12 days off work because 
of his stress symptoms.  He complained of nightmares, 
decreased energy and increased sleep.  He was diagnosed with 
mild dysthymia.  

October 1995 laboratory results showed a low RBC count.

During an August 1996 neurosurgical evaluation conducted by 
Christopher B. Shields, M.D., the veteran complained of lower 
extremity spasms that prevented his sleeping at night.  He 
estimated the onset of his symptoms as beginning one year 
after his return from the Persian Gulf.  He indicated that 
initially his symptoms were intermittent, but became 
progressively more severe and noted that the pain was worse 
at night.  The examiner felt the veteran might have an 
osteoid osteoma of his back or a midline disc rupture or a 
tumor.  MRI and bone scans were ordered to rule out these 
possible diagnoses.  The bones scan was essentially negative 
with emphasis over the lumbosacral spine.  It was noted that 
the mild leftward curvature of his spine might have been 
positional.  The MRI of the veteran's back showed mild 
diffuse posterior lateral disc bulges and inferior foraminal 
narrowing throughout the lumbar spine.

In October and November 1996, the veteran's mother and wife 
submitted several statements.  His mother lived next door to 
the veteran and stated that though he pushed himself to work, 
he did not have the energy and had lost weight.  He told her 
that he was unable to rest a night because his legs hurt so 
badly.  He looked fatigued with dark circles under his eyes.  
His wife stated that approximately one year after his return 
from the Persian Gulf, his legs began to jerk while he was 
sleeping.  She described the jerking as almost convulsive and 
stated that the jerking caused severe pain that would awaken 
him.  She estimated that he had approximately one fourth of 
his normal energy levels.  

The veteran further submitted work attendance records from 
his employer dating from September 1987 to May 1995.  The 
records show that the veteran used over 280 hours of sick 
leave in the years 1993 and 1994, combined; however, at least 
176 hours were in conjunction with a vasectomy performed in 
May 1994.  

A November 1996 VA general medical examination included the 
veteran's history of nightly pain in his extremities, noting 
its onset as 1992.  He described an aching tightness and 
spasms in his hands, arms and legs and noted that the pain 
kept him from sleeping or would frequently disrupt his sleep.  
He complained of right hip pain that radiated down his 
posterior leg to the bottom of his foot.  He had a four-year 
history of nausea and vomiting almost every morning and used 
Zantac without relief.  He also gave histories of fatigue and 
abnormal laboratory studies.  Examination of the digestive 
system revealed positive bowel sounds and the abdomen was 
soft and nontender without organomegaly or masses.  
Examination of his musculoskeletal system revealed no 
evidence of swelling or atrophy.  There was full range of 
motion in the cervical and lumbar spines and extremities.  
There was some right hip pain with range of motion testing 
and a slight decreased range of motion in that joint.  There 
also was tenderness to palpitation of the left sacroiliac 
area.  The veteran was diagnosed with nocturnal myalgias of 
the extremities with unknown etiology but unlikely caused by 
the MRI findings and arthralgia of the right hip, which was 
also thought unlikely caused by the MRI findings.  He was 
also diagnosed with a history of fatigue and a history of 
frequent nausea and vomiting of unknown etiology.  All 
laboratory studies were essentially within normal limits.

During a December 1997 VA neurological examination, the 
veteran's complained of twitching, spasms and pain in his 
neck, back and extremities.  The frequency of these symptoms 
was variable, but he averaged two to three episodes a week.  
The neurological examination was unremarkable and the 
examiner opined that the veteran had possible restless leg 
syndrome and that there might be evidence of myoclonus.  
Also, although highly unlikely, the possibility of Wilson's 
disease had to be ruled out.

During his August 1998 Travel Board hearing before the 
undersigned, the veteran testified that, except for right 
great toe numbness in active duty, all his symptoms had their 
onset approximately eight months to a year after he returned 
home.  He sought private treatment and had submitted those 
records to VA.  Although he was never given a diagnosis, his 
personal physician told him that he had an inflammation in 
his lower back and had found some spasmodic activity.  He was 
treated with Motrin; however, this exacerbated his stomach 
problems and he stopped taking it.  He did not seek treatment 
for his stomach symptoms, merely took over the counter 
medications.  Prior to his deployment to the Persian Gulf the 
veteran described himself as very physically active.  Within 
eight months to a year of his return he noticed a loss of 
energy and sleeplessness due to nightmares, spasms and pain.  
His spasms occurred most frequently when he was relaxed.  He 
testified that his employer had recently instituted mandatory 
overtime, but that he was unable to work more than his 40-
hour week because of his disabilities.  He had also recently 
been advised that he had a 9 percent leave level.  He 
indicated that his employer allowed only a 5 percent leave 
level.

A July 1999 VA neurological examination report shows that the 
veteran was to be evaluated for a nine-year history of 
bilateral shoulder and hip pain associated with "muscle 
spasms."  The examiner found no clinical evidence of any 
neurological disturbance.

During his July 1999 VA gastrointestinal (GI) examination, 
the veteran complained of nausea and vomiting three times a 
week early in the mornings.  There was no evidence of weight 
loss or any other GI symptoms.  Examination of his 
gastrointestinal system was normal.  However, the examiner 
planned further testing to rule out peptic ulcer disease, 
Helicobacter pylori, gastritis and cholelithiasis.  The 
veteran was noncompliant with further testing, canceling his 
esophagogastroduodenoscopy (EGD) and not appearing for his 
follow-up GI appointment.  Therefore, a diagnosis could not 
be made.

An August 1999 VA orthopedic examination report included the 
veteran's history regarding arm and leg muscle spasms and 
twitching.  He was in good general health.  The examiner 
found evidence of right hip bursitis; however, no orthopedic 
problem could be elicited that would indicate a diagnosis.

An undated VA note indicated that the neurological 
examination of the veteran was essentially normal and that 
his symptoms of bilateral shoulder pain, spasms and twitching 
were nonorganic and might be due to his PTSD and could be 
Gulf Desert Storm related.  However, a February 2000 
addendum, submitted by the same VA physician, related that 
all the veteran's records were reviewed and that he was 
diagnosed with peptic ulcer disease that was unlikely related 
to his military service.  He was also diagnosed with restless 
leg syndrome that was also opined to be unlikely related to 
his military service.  The examiner also noted that there was 
no evidence of Wilson's disease, chronic fatigue syndrome or 
a blood disorder.  The examiner opined that there was no 
evidence of disability.

The veteran failed to report for a subsequent November 1999 
VA psychiatric examination.

Analysis

Pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 service 
connection for disabilities due to undiagnosed illnesses are 
granted if there is evidence that the claimant (1) is a 
"Persian Gulf veteran"; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317.

Initially, the Board notes that the most recent VA orthopedic 
and neurological examinations, while noting the veteran's 
complaints of muscle twitching, spasms and numbness, have 
found no evidence of neurological disturbance or orthopedic 
problems.  Likewise, despite earlier abnormal lab studies, 
recent studies show no RBC count abnormalities.  Moreover, 
after reviewing all of the veteran's records, the VA 
examiner, in the February 2000 addendum, concluded that there 
was no evidence of chronic fatigue syndrome or a blood 
disorder.  Service connection is not in order in the absence 
of any residuals or evidence of a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
reaching this conclusion, the Board acknowledges the veteran, 
his wife and mother's statements regarding his 
musculoskeletal and fatigue symptoms, as well as earlier VA 
evaluations indicating pertinent diagnoses of nocturnal 
myalgias, arthralgias and a history of fatigue, all of 
unknown etiologies.  However, the Board finds the later 
examinations and evaluations more probative than the earlier 
VA examinations because they are specialized examinations and 
the opinion in the recent addendum was based on a review of 
all the veteran's records, including his symptoms as noted by 
himself, his wife and mother.  The Board acknowledges that 
the examiner earlier speculated that the veteran's 
musculoskeletal complaints could be related to either PTSD or 
the Gulf War; however, the later addendum, written after the 
physician had reviewed the veteran's records does not 
reiterate this opinion, but rather opines that there is no 
associated disability.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for twitching, cramps, muscle spasms, 
numbness and joint pain, as well as for abnormal blood cell 
studies and chronic fatigue, all due to undiagnosed 
illnesses.

The veteran's other claimed disabilities have either been 
identified as symptoms of diagnosed conditions or are 
diagnosed disabilities.  In this respect, he has been 
diagnosed with peptic ulcer disease, encompassing and 
associated with his gastrointestinal complaints.  His sleep 
disorder has been attributed to both his service-connected 
PTSD and his diagnosed restless leg syndrome.  The provisions 
of 38 C.F.R. § 3.317 do not apply to diagnosed disorders.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore 
these claims will be considered on a direct basis.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including peptic ulcer disease).

Initially, the Board notes that the veteran was not diagnosed 
with peptic ulcer disease within one year of his discharge.  
Moreover, after having reviewed all the veteran's records, a 
VA physician opined that his peptic ulcer disease was 
unlikely related to his military service.  Likewise, after 
reviewing his records, the physician also opined that the 
veteran's diagnosed restless leg syndrome was unlikely 
related to his military service.  

Although the veteran is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Therefore, the Board finds that 
the clear preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
gastrointestinal disorder and sleep disorder.  

As noted above, VA is required to assist a claimant in 
obtaining evidence necessary to substantiate his claims, if 
there is a reasonable possibility that such assistance would 
aid in substantiating the claims.  However, the veteran has 
not submitted any information showing that he is currently 
receiving any further treatment for his alleged disabilities 
other than that provided by VA.  Therefore, there is no 
further duty to assist the veteran with regard to these 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


ORDER

Service connection for twitching, cramps and muscle spasm, 
numbness, including joint pain of the legs, back, feet and 
right great toe, to include as due to undiagnosed illnesses, 
is denied.

Service connection for peptic ulcer disease, to include as 
due to undiagnosed illnesses, is denied.

Service connection for abnormal blood cell study, to include 
as due to undiagnosed illnesses, is denied.

Service connection for chronic fatigue, to include as due to 
undiagnosed illnesses, is denied.

Service connection for sleep disorder, to include as due to 
undiagnosed illnesses, is denied.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 

